                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                        Case No. 2:19-cr-3-FtM-38MRM

REUBEN HENRY BILLIE, JR.
__________________________/

                         PRELIMINARY ORDER OF FORFEITURE

       The defendant pleaded guilty to, and was adjudged guilty of, the offense charged

in count two of the indictment –– a violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(D).

       The United States moves under 21 U.S.C. § 853(a)(1)-(2) and Rule 32.2(b)(2),

Federal Rules of Criminal Procedure, for a preliminary order forfeiting the defendant’s

interest in approximately $2,959.00 in U. S. Currency. The United States has

established the requisite connection between the asset and the offense charged in

count two of the indictment. Because the United States is entitled to possession of the

asset, the motion is GRANTED. The defendant’s interest in the asset is condemned and

forfeited to the United States for disposition according to law, subject to the provisions

of 21 U.S.C. § 853(n).

       Jurisdiction is retained to the extent necessary to complete the forfeiture and

disposition of the asset.

       ORDERED in Fort Myers, Florida, on April 24, 2019.




Copies: All Parties of Record
